IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RICHARD NEWMAN,                           : No. 422 EAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (GEISINGER COMMUNITY                :
HEALTH SERVICES),                         :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.